Exhibit 10.46
HEALTH FITNESS CORPORATION
2009 Executive Bonus Plan
The Health Fitness Corporation Executive Bonus Plan for 2009 is designed to
provide an annual performance incentive for executive officers based on the
achievement of certain financial objectives. The financial objectives are set
annually by the Board of Directors. Payments under the bonus plan that are based
on the achievement of financial objectives include the following performance
criteria: revenue and earnings before interest, taxes, depreciation and
amortization (EBITDA).
Under this bonus plan, the Chief Executive Officer may receive a bonus of
between 1.8% and 67.5% of base salary, the Chief Financial Officer, Chief Human
Resources Officer, Chief Medical Officer and Chief Operations Officer each may
receive a bonus of between 1.2% and 45.0% of base salary, and other executive
officers may each receive a bonus of between 0.88% or 1.0% and 33.0% or 37.5% of
base salary. Except for the bonus payable to the Senior Vice President-Business
and Corporate Development, the level of bonus to be earned corresponds with the
Company achieving between 80% and 120% of budgeted revenue objectives, which
constitutes 60% of the total bonus, and between 80% and 120% of budgeted EBITDA
objectives, which constitutes 40% of the total bonus, and no bonuses are earned
if the Company achieves less than 80% of the planned revenue targets or less
than 80% of the planned EBITDA targets. With respect to the bonus payable to the
Senior Vice President-Business and Corporate Development, the level of bonus to
be earned corresponds with the Company achieving between 80% and 120% of
budgeted revenue objectives, which constitutes 50% of the total bonus, and
between 95% and 120% of new client annualized sales revenue, which constitutes
50% of the total bonus. The total annual bonus payable to each executive officer
is allocated as follows: 30% based upon targets for January through June 2009;
30% based upon targets for July through December 2009; and 40% based upon
targets for the full year. The Compensation Committee and Board of Directors
have the discretion to review the targets prior to July 1, 2009 and adjust the
full year targets and the targets for July through December 2009. The Board of
Directors continues to have the discretion to award discretionary bonuses.

 